HANEY, J.
This special proceeding was commenced by the service of a writ commanding the defendants to certify the returns and ballots of an election held in the city of Woonsocket, April 19, 1910, on the question of the sale of intoxicating liquors. Such writ was based on an affidavit wherein it was alleged that enough votes, which should have been counted in favor of the sale, to change the result, had been rejected as defective by the judges of the election. Upon defendants’ motion the writ was set aside, the proceedings dismissed, and judgment for costs and disbursements entered, from which order and judgment the plaintiff appealed.
The proceedings was properly dismissed. A writ of certiorari may be granted by the circuit court when an inferior court, officer, board, or tribunal has. exceeded its jurisdiction, and “there is no writ of .error or appeal, nor, in the judgment of the court, any *303other plain, speedy and adequate remedy.” Rev. Code Civ. Proc. § 754. Plaintiff was afforded a plain, speedy, and adequate remedy by the provisions of the statute relating to election contests. Rev. Pol. Code, §§ 1988-2000; Treat v. Morris, 25 S. D. 615, 127 N. W. 554.
The order and judgment appealed from.are affirmed.